Title: Bowling Clark to Thomas Jefferson, 27 May 1812
From: Clark, Bowling
To: Jefferson, Thomas


          Dear Sir Hills Creek may 27. 1812 
           your feaver of the 14 Inst have recived, the perport of which shall indeaver to answer as near as my memery will admit of at present. about the time of your return from France, Richard Stith, sent me the certificate of two servais, the one of 99 acr adgoining Tullises & one of 800 Acres agoining the Forris track, & rote to me requesting his fees, & obsarves that he has had waited a long wateing, from which expression, I suppose the servays had bin made a conciderable time before, stith recived his feas but by whome at present I disremember, the certificates ware dilivered to Colo Lewis, a conciderable time relapsed & not being called on for the Tax, I serspected that the certificates had never bin returnd to Rigisters office, & wrote to you on the subget, soon after which you sent the certificats back to me with a Land worrant & directed me to have the Land Located with that worrant, agreeable to your instructions I wateed on Stith & direted him to locate the Land, hee did so & made out the certificats in my presents from the former certificates, with out reservaying the Land, I paid him his fees, & returnd the certificates to you, how is it has happened that the certificat should sind be sind Richard Smith, I cant account for it must have bin a mistake in the Register in spelling Stith name Stith receipt for his fees I expect you may find amont amongst your papers of our settlement on the close of the year 95, or in the Book left at the forrist with Mr Griffin, in which I charge your estate with money paid stith for his fees, should it be nessisary for you to now mor about the orrigiel entry & when servayed I would refer you to Mr Zuchereah Morris who lives near a place colled cutbank & on appimactock I beleave in prince edward County who looked after Mr weyles Weyles  Beness at the Forrest & think it probable that hee might be present when those entryes was servayed & am cincearly your old frind &c 
          
            Bowling Clark
        